          Case 1:18-cv-02851-DLF Document 23 Filed 09/03/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
THE CENTER FOR REPRODUCTIVE            )
RIGHTS,                                )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No. 18-2851 (DLF)
                                       )
U.S. DEPARTMENT OF STATE,              )
                                       )
      Defendant.                       )
______________________________________ )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s August 3, 2020 Minute Order staying these proceedings, the

parties respectfully submit the following status report in this Freedom of Information Act

(“FOIA”) matter.

       Since the Court granted State’s motion to stay this case, State has continued to follow

Executive branch guidance and take necessary precautions to mitigate the threat of COVID-19 to

the community. Among other measures, State’s FOIA office is maximizing telework, and the

personnel assigned to this case are not operating on-site in State workspace. As described in

State’s motion to stay and supporting declaration (ECF No. 19), the potentially responsive

documents that have been collected for this case are stored and processed in a document review

system that is operated exclusively on a classified computer network. FOIA personnel cannot

access this network remotely. Consequently, the circumstances described in Defendant’s motion

to stay remain unchanged as they pertain to this case. State is not in a position to identify a date

by which these circumstances will change.

       In light of the above, the parties agree that the stay should remain in place for an
          Case 1:18-cv-02851-DLF Document 23 Filed 09/03/20 Page 2 of 3




additional 30 days. The parties propose that they file another status report by October 3, 2020, to

further update the Court on the status of State’s FOIA operations. If State’s FOIA operations are

restored prior to that date, State will promptly notify Plaintiff and the parties will confer about

lifting the stay and resuming monthly productions in this matter.

   Dated: September 3, 2020                    Respectfully submitted,

                                               /s/ Heather Richardson
                                               Heather Richardson (C.A. Bar No. 246517)
                                               HRichardson@gibsondunn.com
                                               Gibson, Dunn & Crutcher LLP
                                               333 South Grand Avenue,
                                               Los Angeles, CA 90071
                                               Telephone: (213) 229-7409
                                               Facsimile: (213) 229-6409

                                               /s/ Mia Donnelly
                                               Mia Donnelly (D.C. Bar No. 1034277)
                                               mdonnelly@gibsondunn.com
                                               Wendy Miller (D.C. Bar No. 1035161)
                                               wmiller@gibsondunn.com
                                               Gibson, Dunn & Crutcher LLP
                                               1050 Connecticut Avenue N.W.
                                               Washington, D.C. 20036
                                               Telephone: (202) 955-8500
                                               Facsimile: (202) 467-0539
                                               Counsel for Plaintiff

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar No. 924092
                                               Chief, Civil Division

                                               /s/ Christopher C. Hair
                                               Christopher C. Hair, PA Bar No. 306656
                                               Assistant United States Attorney
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20001
                                               (202) 252-2541
                                               Christopher.hair@usdoj.gov
                                               Counsel for Defendant

                                                  2
         Case 1:18-cv-02851-DLF Document 23 Filed 09/03/20 Page 3 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
THE CENTER FOR REPRODUCTIVE            )
RIGHTS,                                )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No. 18-2851 (DLF)
                                       )
U.S. DEPARTMENT OF STATE,              )
                                       )
      Defendant.                       )
______________________________________ )

                                   [PROPOSED] ORDER

       Upon consideration of the parties’ status report, it is hereby ORDERED that the State

Department’s monthly production requirements will continue to be stayed for an additional 30

days. It is FURTHER ORDERED that the parties shall file another status report by October 3,

2020, informing the Court of the status of the State Department’s Freedom of Information Act

(“FOIA”) operations and whether the stay may be lifted.

       SO ORDERED.


_______________________                            __________________________
Date                                               United States District Judge
